The motion is referred to the court that rendered the decision. Present — Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ. Motion for reargument granted and on reargument the motion for leave to appeal to the Court of Appeals is granted. The following question is certified: Was the judgment of the Special Term, insofar as it is contained in the last seven decretal paragraphs thereof relating to the counterclaims of the defendants, properly made? Present — Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See ante, pp. 918, 1008.]